                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA                           JS-6
                                     CIVIL MINUTES – GENERAL

 Case No.          SACV 18-02277-AG (KESx)                          Date     April 25, 2019
 Title             Matthew Verdiglione v. Hunco Development et al



 Present: The Honorable           ANDREW J. GUILFORD, UNITED STATES DISTRICT JUDGE
                Melissa Kunig                       None Reported                      __________
                Deputy Clerk                   Court Reporter / Recorder                Tape No.
           Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:
                      None Present                                     None Present


 PROCEEDINGS:              (IN CHAMBERS) ORDER DISMISSING ACTION ON NOTICE OF
                           VOLUNTARY DISMISSAL

       The Court, having been advised by the Plaintiff that this action has been resolved by a
Notice of Voluntary Dismissal [13], hereby orders this action dismissed without prejudice. The
Court hereby orders all proceedings in the case vacated and taken off calendar.




                                                                                   -      :       -
                                                  Initials of Deputy Clerk   mku




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                             Page 1 of 1
